       Case 1:19-cv-11219-PGG Document 67 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AKEEM OLIVER,

                         Plaintiff,
                                                               ORDER
           - against -
                                                         19 Civ. 11219 (PGG)
CITY OF NEW YORK, et al.,

                         Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

             The conference scheduled for February 11, 2021 is adjourned sine die.

Dated: New York, New York
       February 5, 2021
